DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the amendment filed on June 29, 2022. 
Claims 37-42, 44-52 and 54-56 are currently pending and have been examined. 
Claims 43 and 53 have been canceled.
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. PCT/EP2017/073456, filed on September 18, 2017.
Response to Arguments
Applicant’s arguments, see remarks page 8-10, filed June 29, 2022, with respect to the rejection(s) of claim(s) 37, 46 and 56 under U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 37, 46 and 56.
Specification
The disclosure is objected to because of the following informalities:
Improper grammar in [0012] “The time limit may initially the determined…”
[0033] “absolute command” is not fully defined
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 37, 39-41, 46, 48-50, and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (US-20110044331) in view of Summer (US-20150120048), and further in view of Carlson (US-20050055130).
Regarding Claim 37 (and similarly Claim 46 and 56), Nagashima discloses:
A computing circuit for providing reliable control of a robot (“a controlled object plant 101 on a plant side 100” [0058]) in a cloud robotics system, (FIG. 1, “implement a network control system” [0018]) the computing circuit (FIG. 1 MV complementary unit (104)) configured to conceal delayed or lost commands sent (“Similarly, when the actuator 103 cannot receive the MV due to the packet loss, the actuator 103 compensates for the MV, which is to be provided to the controlled object plant 101, by the MV complementary value provided by an MV complementing unit 104.” [0059]) to the robot by a robot controller in the cloud robotics system,
detect a missing command expected (“the actuator 103 cannot receive the MV” [0059) to be received by the robot from the robot controller, the missing command detected based on a delay or loss of the command in a communication path (“due to the packet loss” [0059]) between the robot and the robot controller;
generate a substitutional command corresponding to an expected instruction of the missing command; (“When the actuator 103 cannot receive the MV being transmitted from the controller 201 due to the packet loss, the actuator 103 compensates for the MV by the MV complementary value provided by the MV complementing unit 104. At this time, the MV being provided actually to the controlled object plant 101 is different from the MV that the controller 201 calculated.” [0063])
send the substitutional command to the robot; and (“the MV being provided actually to the controlled object plant 101 is different from the MV that the controller 201 calculated” [0063])
Nagashima does not explicitly disclose a method or non-transitory computer readable medium, or a computing unit comprising processing circuitry with a memory containing executable instructions. However, Summer explicitly discloses:
A method for providing reliable control of a robot in a cloud robotics system, (“a method for controlling a robotic system” [0008])
A non-transitory computer readable recording medium storing a computer program product for controlling a computing circuit (“the methods described herein are stored as software programs in a computer-readable storage medium and are configured for running on a computer processor.” [0056])
the computing circuit comprising: processing circuitry; (The control console includes a processor 412 (such as a central processing unit (CPU) […] a disk drive unit 406” [0037]) memory containing instructions executable (“The disk drive unit 406 includes a computer-readable storage medium 410 on which is stored one or more sets of instructions 408 (e.g., software code)” [0038]) by the processing circuitry whereby the instructions are configured to cause the computing circuit to:
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Nagashima to include the teachings of Summer in order to have a remotely controlled robotic system and a system that is includes a memory and processing capability in order to execute and perform a function.
Neither Nagashima nor Summer explicitly disclose initiating a safety stop of the robot when a duration of the delay or loss of the missing command exceeds a predetermined time limit. However, Carlson explicitly discloses:
initiate a safety stop of the robot when a duration of the delay or loss of the missing command exceeds a predetermined time limit. (“If however a data package is missing in two adjacent time slots the watchdog in the control unit will put the robot in a safety stop condition.” [0038])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Nagashima and Summer to include the teachings of Carlson in order to improve the safety of the robot.
	Regarding Claim 39 (and similarly Claim 48), Nagashima further discloses:
wherein the substitutional command is generated based on one or more sensor values sent from the robot to the robot controller (See equations (5) and (6) where values of the manipulated variable store (U1/U2) is calculated with the PV (processed variable) and “The PV is transmitted from a sensor 102” [0058])
Regarding Claim 40 (and similarly Claim 49), Nagashima does not explicitly disclose using sensor values to determine a predicted control command value and generating a substitutional command based on the predicted control command value. However, Summer explicitly discloses:
wherein the one or more sensor values are used to determine a predicted control command value; and (“the robot will calculate a new or corrected change in position or movement which is to be applied to the end of the robot arm. The new movement will calculated based on (the change in position as specified by the control operator based on the position or state of the robot as represented to the control operator at the time the user initiated the command), the actual position of the robot arm at time t, and the earlier position (upon which the control operator based the command)” [0054], See also [0031])
wherein the substitutional command is generated based on the predicted control command value (“a new or corrected change in position or movement” [0054], see also [0031])
The predicted control command value is the new or corrected change in position/movement calculated by the robot system in Summer. Then, the substitutional command (which is now the new/corrected change in position/movement applied by the robot in Summer) is also the predicted control command value. It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Nagashima to include the teachings of Summer in order to have a closed-loop feedback system which creates commands with relationship to current (and previous) statuses of the robot and corrects commands in order to operate the robot smoothly as intended.
	Regarding Claim 41 (and similarly Claim 50), Nagashima discloses:
wherein the predicted control command value is a delta value corresponding to a difference to a control command value of a previous command received by the robot from the robot controller; and (“the controller 201 compares MV trend data being received by an answerback from the actuator 103 with MV trend data that MV buffering unit 201a itself holds therein. When both trend data are different, the controller 201 performs the compensating operation by utilizing the MV trend data answered-back from an MV compensating unit 201c” [0064])
wherein the substitutional command is generated based on the previous command and the delta value. (“The MV compensating unit 201c calculates a virtual SV value based on the trend data being answered back and the trend data being held on the controller 201 side such that an amount of manipulated variable obtained from the sampling at a time of occurrence of an error in the packet transmission to the current sampling coincides with the value of the trend data being answered back. Then, the MV compensating unit 201c corrects/calculates the MV in the controller 201 from this virtual SV value.” [0077])
The delta value corresponding to a difference to a control command value of a previous command received by the robot from the robot controller is equivalent to the answerback function of Nagashima, which compares data from the actuator (robot) with what was sent by the controller (stored in the MV buffering unit).

Claim(s) 38 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima in view of Summer, in view of Carlson as applied to claims 37, 39-41, 46, 48-50, and 56, and further in view of Chang (US-20190051310).
Regarding Claim 38 (and similarly Claim 47), neither Nagashima/Summer/Carlson explicitly disclose generating a substitutional command using a machine learning based model. However, Chang explicitly discloses:
wherein the substitutional command is generated using a machine learning based model (“the method for packet loss concealment may include a process 600 of training a neural network in order to restore a lost packet using the neural network and a packet loss concealment process 650 of restoring a lost packet when a packet loss actually occurs based on the trained neural network” [0060])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Nagashima/Summer/Carlson to include the teachings of Chang in order to increase robot efficiency by allowing it to adaptively react to delayed/loss of missing commands.

Claim(s) 42 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima in view of Summer, in view of Carlson as applied to claims 37, 39-41, 46, 48-50, and 56, and further in view of Watts (US-20170182664).
Regarding Claim 42 (and similarly Claims 51 and 52), neither Nagashima/Summer/Carlson explicitly disclose determining an operation range limit of the robot from messages exchanged between the robot and the controller during operation and generating a substitutional command that considers an operation range limit. However, Watts explicitly discloses:
wherein at least one operation range limit of the robot is determined from messages exchanged between the robot and the robot controller during an operation of the robot; and (“One way to prevent these safety problems is to limit a robot's capabilities for remote execution based on the network connection strength of the data communication network for the robot” [0022], FIG. 4)
wherein the generating the substitutional command comprises applying the at least one operation range limit to the substitutional command (“In order to determine whether capabilities of a robot should be enabled or disabled, the robot may measure a network strength level for a network that the robot uses to communicate data with a remote-control system.” [0024], Fig. 4)
Paragraphs [0021-0024] of Watts teaches that robotic teleoperation over low bandwidth and/or high latency network connections present many robot control problems. It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Nagashima/Summer/Carlson to include the teachings of Watts in order to increase the safety of the robotic system.

Claim(s) 44 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima in view of Summer, in view of Carlson, in view of Watts as applied to claims 42-43, 51-53, and further in view of Egawa (US-20110144803).
Regarding Claim 44 (and similarly Claim 54), neither Nagashima, Summer, nor Watts explicitly disclose obtaining a time limit from passive measurement which includes observing a difference between observed commands and the corresponding substitutional commands over prediction periods. However, Egawa explicitly discloses:
wherein the time limit is determined based on a passive measurement (“The transmission rate monitoring unit 30 monitors a time interval of the message 40 transmitted from the transmitting port 11, and compares such a time interval with an allowable minimum transmission interval Tm set in a transmission-rate-monitoring-condition memory unit 35.” [0029])
which includes observing commands sent to the robot and determining a difference between the observed commands and corresponding substitutional commands for different prediction periods. (“The message 40 transmitted from the transmitting component 10 (see FIG. 1) is first passed to the transmitting rate monitoring unit 30. The transmitting rate monitoring unit 30 calculates a message time interval T5 which is a difference between a time when the message 40 is received and a time when the message 40 was transmitted at a previous time, and compares the message time interval T5 with the allowable minimum transmission interval Tm (see FIG. 1)” [0056])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified the combination of Nagashima, Summer and Watts to include the teachings of Egawa in order to monitor the network strength needed to safely operate the robot. 
Allowable Subject Matter
Claims 45 and 55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DYLAN BRANDON MOONEY/
Examiner, Art Unit 3664             
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664